FILED
                             NOT FOR PUBLICATION                           OCT 10 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


GENE PFEIFER; RONALD PFEIFER,                    No. 12-35895

                Plaintiffs - Appellants,         D.C. No. 6:09-cv-06295-TC

  v.
                                                 MEMORANDUM*
CITY OF SILVERTON; et al.,

                Defendants - Appellees.


                     Appeal from the United States District Court
                              for the District of Oregon
                   Thomas M. Coffin, Magistrate Judge, Presiding**

                           Submitted September 23, 2014***

Before:         W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Gene and Ronald Pfeifer appeal pro se from the district court’s summary

judgment in their 42 U.S.C. § 1983 action alleging due process and state law



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
claims arising from the discovery and removal of chemicals from property

occupied by the Pfeifers. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Shanks v. Dressel, 540 F.3d 1082, 1086 (9th Cir. 2008). We

affirm.

      The district court properly granted summary judgment on the Pfeifers’ due

process claim because the Pfeifers failed to raise a genuine dispute of material fact

as to whether defendants deprived them of a constitutionally protected property

interest without due process. See id. at 1090 (procedural due process violation

requires a deprivation of a protected property interest by the government and lack

of process).

      The district court properly granted summary judgment on the state law

claims because the Pfeifers failed to raise a genuine dispute of material fact as to

whether defendants were liable on any of these claims. See Cafasso, U.S. ex rel. v.

Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1061 (9th Cir. 2011) (“To survive

summary judgment, a plaintiff must set forth non-speculative evidence of specific

facts, not sweeping conclusory allegations.”).

      We reject as unsupported by the record the Pfeiffers’ contention that they

were not allowed to conduct any depositions of defendants.




                                           2                                    12-35895
      We do not consider issues raised in the opening brief which are not

supported by argument. See Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir.

1993).

      Appellees’ motion to strike, filed on September 5, 2013, is denied.

However, we do not consider any documents that are not part of the district court

record. See Kirshner v. Uniden Corp. of Am., 842 F.2d 1074, 1077 (9th Cir. 1988).

      AFFIRMED.




                                         3                                   12-35895